FILED
                            NOT FOR PUBLICATION
                                                                                AUG 25 2020
                     UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HO SANG YIM, AKA Alez Suk Peter                   No.    17-70624
Yim Yoon,
                                                  Agency No. A037-993-102
              Petitioner,

 v.                                               MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                         Argued and Submitted June 5, 2020
                               Pasadena, California

Before: CALLAHAN and IKUTA, Circuit Judges, and BENCIVENGO,** District
Judge.

      Ho Sang Yim petitions for review of the Board of Immigration Appeals

order of removal. In a concurrently filed opinion, we hold that perjury under

section 118(a) of the California Penal Code is an “offense relating to . . . perjury”

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Cathy Ann Bencivengo, United States District Judge
for the Southern District of California, sitting by designation.
and is thus an “aggravated felony.” 8 U.S.C. § 1101(a)(43)(S). Yim was

convicted under section 118(a), and we therefore lack jurisdiction over his petition

for review. See 8 U.S.C. § 1252(a)(2)(C).

      PETITION DISMISSED.




                                          2